Citation Nr: 0915144	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1954 until 
November 1955.

When this case was previously before the Board of Veterans' 
Appeals (Board) in September 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, for additional 
development.  The case is now again before the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development requested by the Board's September 2008 
remand was not completed.

The Board's remand observed that evidence submitted to the 
Board in May 2006 contained several private audiologic 
evaluations which were in a graph format and had not been 
converted to an appropriate numerical form.  Accordingly, 
this evidence required translation by a certified specialist.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).

The Board notes that a November 2008 VA examination report 
does convert into numerical form the results of two private 
audiologic examinations.  However, the report of a June 30, 
2000, private audiological examination from Audiology Clinics 
of PR, has not yet been converted into numerical form.  

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Thus, in the present case the RO must convert the 
June 30, 2000, private audiological examination to an 
appropriate numerical form.

In addition, the report of a November 2008 VA examination 
relates that the Veteran had no exposure to occupational 
noise.  In a January 2009 addendum, the examiner stated that 
the Veteran's hearing loss could be due to his military noise 
exposure or the aging process.  The examiner concluded that 
since the Veteran had both it was at least as likely as not 
that his hearing loss was related to his military noise 
exposure.  

However, the report of a private June 2000 audiology 
examination provides that the Veteran himself reported 
working 30 years in a tuna factory, the first 20 of which 
were without hearing protection.  The Board finds that this 
history related by the Veteran is particularly relevant, 
since it was offered to a private audiologist for the purpose 
of treatment.  As the January 2009 VA opinion does not 
consider this history of post-service noise exposure, it is 
of limited credibility.  Accordingly, the Board finds that 
another VA opinion is required.  See Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). 

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, 
as the Veteran has a claim for service connection pending, 
the Board cannot proceed with the TDIU claim until there has 
been final adjudication of the Veteran's other claim.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the Veteran's 
claim of entitlement to service connection for hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange to have 
the June 30, 2000, private audiological 
examination report from Audiology 
Clinics of PR converted to numeric form 
by a VA audiologist.

2.  The RO/AMC shall forward the 
Veteran's claims file to the examiner 
who conducted the November 2008 VA 
audio examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  
Following a review of the relevant 
medical evidence in the claims file, 
the medical history (including that set 
forth above as to the Veteran's 20 
years of post-service factory 
employment without hearing protection), 
the examiner is asked to address 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the Veteran's current hearing loss is 
due to noise exposure during military 
service.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  The RO/AMC shall review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific 
attention is directed to the requested 
examination report. The RO/AMC shall 
ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.

4.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's claims.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he and 
his representative should be furnished 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




